Name: Council Regulation (EEC) No 4066/87 of 22 December 1987 fixing, for 1988, the quotas applicable for imports into Portugal of certain pigmeat products from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: international trade;  Europe;  animal product
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 380/27 COUNCIL REGULATION (EEC) No 4066/87 of 22 December 1987 fixing, for 1988 , the quotas applicable for imports into Portugal of certain pigmeat products from the Community as constituted on 31 December 1985 10 % provided for in Article 269 (2) of the Act of Acces ­ sion, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas the initial quotas for 1986 applicable to Portu ­ guese imports from the Community as constituted on 31 December 1985 of certain products in the pigmeat sector have been fixed by Council Regulation (EEC) No 495/86 (') ; whereas at this stage, and subject to the defini ­ tive figures concerning trade in other products in this sector, it is appropriate to increase, for 1988 , the quota set by Regulation (EEC) No 4063/86 (2) for 1987 for meat of swine, fresh, chilled or frozen falling within code 0203 of the combined nomenclature, by the minimum rate of Article 1 The quotas for 1988 which the Portuguese Republic may, pursuant to Article 269 of the Act of Accession, apply to imports of products in the pigmeat sector coming from the Community as constituted on 31 December 1985 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987 . For the Council The President N. WILHJELM (') OJ No L 54, 1 . 3 . 1986, p . 34 . 0 OJ No L 371 , 31 . 12. 1986, p . 7. No L 380/28 Official Journal of the European Communities 31 . 12. 87 ANNEX CN code Description Quota for 1988 (tonnes) 4 547 0203 ex 0203 1 1 0203 11 10 ex 0203 12 0203 12 11 0203 12 19 ex 0203 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 ex 0203 21 0203 21 10 ex 0203 22 0203 22 1 1 0203 22 19 ex 0203 29 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Meat of swine, fresh, chilled or frozen :  Fresh or chilled :   Carcases and half-carcases :    Of domestic swine Hams (legs), shoulders and cuts (parts) thereof, with bone in :    Of domestic swine :     Legs and parts thereof     Shoulders and parts thereof   Other :    Of domestic swine : _ _ _ _ Fore-ends and parts thereof     Loins and parts thereof     Bellies (streaky) and parts thereof     Other : _____ Boneless      Other  Frozen :   Carcases and half-carcases :    Of domestic swine j Hams (legs), shoulders and cuts (parts) thereof, with bone in :     Legs and parts thereof     Shoulders and parts thereof   Other :    Of domestic swine :     Fore-ends and parts thereof     Loins and parts thereof     Bellies (streaky) and parts thereof     Other :      Boneless      Other